Citation Nr: 1430948	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  10-20 526	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of a chip fracture of the right ankle with degenerative changes.

2.  Entitlement to a rating in excess of 10 percent for the residual scar of an umbilical hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to November 1985.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2014.  

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


FINDING OF FACT

In March 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the issues on appeal is requested.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for a rating in excess of 20 percent for residuals of a chip fracture of the right ankle with degenerative changes by the Veteran, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal for a rating in excess of 10 percent for the residual scar of an umbilical hernia repair, by the Veteran, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing. 38 C.F.R. § 20.204(b).  

In March 2014, the Board received a written statement from the Veteran's authorized representative indicating that the Veteran, "is completely satisfied with his current benefits.  Therefore, [he is] asking that his appeal be withdrawn effective immediately."  Thus, there remains no allegation of error of fact or law for appellate consideration as to the issues of entitlement to a rating in excess of 20 percent for residuals of a chip fracture of the right ankle with degenerative changes, and entitlement to a rating in excess of 10 percent for the residual scar of an umbilical hernia repair.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.

						
ORDER

The appeal for entitlement to a rating in excess of 20 percent for residuals of a chip fracture of the right ankle with degenerative changes is dismissed.

The appeal for entitlement to a rating in excess of 10 percent for the residual scar of an umbilical hernia repair is dismissed.



		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


